 


109 HRES 371 IH: Expressing the sense of the House of Representatives that each State should revise its laws and regulations to enable individuals and small businesses to obtain health insurance through the combination of a health savings account and a high-deductible health plan.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 371 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Kuhl of New York submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing the sense of the House of Representatives that each State should revise its laws and regulations to enable individuals and small businesses to obtain health insurance through the combination of a health savings account and a high-deductible health plan. 
 
Whereas Federal law provides for obtaining health insurance coverage through the establishment of a tax-favored health savings account in conjunction with a high-deductible health plan that typically costs substantially less than traditional health insurance; 
Whereas the number of people covered in March 2005 by products combining a health savings account with a high-deductible health plan (commonly known as an HSA/HDHP plan) exceeded 1,000,000, which was more than double the number of people covered by such products in September 2004; 
Whereas among individuals newly enrolled in HSA/HDHP plans, 37 percent are people who were previously uninsured with respect to health care; 
Whereas in the small group market, 27 percent of policies for HSA/HDHP coverage are for small companies that previously did not offer health insurance coverage to their employees; 
Whereas health savings accounts and high-deductible health plans can provide an affordable and accessible health insurance option for individuals of all ages and for small businesses; 
Whereas many States currently have in effect laws and regulations that require insurers to provide specific benefit coverages in the health insurance plans they offer, preventing individuals and small business from enrolling in high-deductible health plans and thereby making them ineligible for health savings accounts; and 
Whereas many States have in effect laws and regulations that dilute the tax benefits of health savings accounts because deposits to or withdrawals from such accounts are not exempt from State taxes: Now, therefore, be it  
 
That it is the sense of the House of Representatives that each State should examine its laws and regulations and make such changes as may be appropriate to ensure that— 
(1)individuals and small businesses in the State are able to obtain high-deductible health plan coverage and thereby take full advantage of health savings accounts; and 
(2)health savings accounts are provided tax-favored treatment under State tax laws that is equivalent to such treatment under Federal tax laws. 
 
